Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 01/05/2021.  Claims 1-20 are pending in the case.  Claims 1, 8, and 15 are independent claims.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 8, and 15 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1, 8, and 15 of patent 10884694. 
10884694
17142082
1. A method of data visualization collaboration, comprising: 
at computer having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors: 
retrieving a first result set from a database according to a set of one or more queries; generating a data visualization according to a first visual specification that specifies a first plurality of parameters to build the data visualization from the first result set; receiving, from a first user, a first comment that refers to the data visualization, wherein the first comment includes i) first comment text, and ii) a first thumbnail image of the data visualization; associating the first comment with the first visual specification; displaying a data visualization user interface, including a comment pane, for a second user, wherein the comment pane displays the first comment text and the first thumbnail image; detecting a first user input from the second user to select the first thumbnail image; 
in response to detecting the first user input: retrieving a second result set, distinct from the first result set, from the database according to the set of one or more queries; 
generating the data visualization according to the first visual specification and according to the second result set; and displaying the data visualization in the data visualization user interface; receiving one or more user inputs from the second user modifying the displayed data visualization; 
receiving a second user input in the comment pane, from the second user, specifying second comment text for a second comment that refers to the modified data visualization; 
in response to receiving the second user input in the comment pane, from the second user: capturing a second thumbnail image of the modified data visualization; and 
saving a second visual specification that specifies parameters to build the modified data visualization from the second result set; and transmitting the second comment text, the second thumbnail image, and the second visual specification to the first user.
1. A method of data visualization collaboration, comprising: 
at computer having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors: 
displaying a data visualization user interface, including a comment pane, for a second user, the comment pane displaying a first comment, from a first user, the comment referring to a data visualization generated according to a first visual specification, wherein the first comment includes (i) first comment text, and (ii) a first thumbnail image of the data visualization; 
in response to detecting a first user input from the second user to select the first thumbnail image: retrieving a result set from a database according to a set of one or more queries; 
generating the data visualization according to (i) the visual specification and (ii) the result set; and displaying the data visualization in the data visualization user interface; 
receiving one or more user inputs from the second user modifying the displayed data visualization; 
in response to receiving a second user input in the comment pane, from the second user, specifying second comment text for a second comment that refers to the modified data visualization: 
capturing a second thumbnail image of the modified data visualization; and saving a second visual specification that specifies parameters to build the modified data visualization from the result set; and transmitting the second comment text, the second thumbnail image, and the second visual specification to the first user.



Although the claims at issue are not identical, they are not patentable distinct from each other because Claims 1, 8 and 15 of application 17142082 are anticipated by Claims 1, 8 and 15 of patent 10884694.

Therefore, Claims 1, 8 and 15 of application 17142082 are rejected on the ground of an non-statutory obvious-type double patenting as being unpatentable over Claims 1, 8 and 15 of patent 10884694.

For the dependent claims of application 17142082:

Claim 2 of application 17142082 is obvious over Claim 2 of patent 10884694 by reciting saving the second visual specification comprises: identifying a second set of parameters that specify how to build the modified data visualization from the second result set; and for each parameter of the second set of parameters: when the respective parameter matches a corresponding parameter in the first visual specification, not storing the respective parameter in the second visual specification; and when the respective parameter does not match a corresponding respective parameter in the first visual specification, determining and storing a respective parameter difference in the second visual specification.

Claim 3 of application 17142082 is obvious over Claim 3 of patent 10884694 by reciting prior to displaying the data visualization: determining whether the second user has limited permission to access the first result set; in accordance with a determination that the second user has limited permission to access the first result set, aborting the display of the data visualization; and in accordance with a determination that the second user has unlimited permission to access the first result set, displaying the data visualization.

Claim 4 of application 17142082 is obvious over Claim 4 of patent 10884694 by reciting the first visual specification further includes display parameters of the display used by the first user, and wherein displaying the data visualization for the second user further includes resizing the data visualization according to display parameters of the display at the computer.

Claim 5 of application 17142082 is obvious over Claim 5 of patent 10884694 by reciting the first visual specification and the second visual specification each contain a full set of parameters necessary for building a data visualization from any result set retrieved from the database according to the set of one or more queries.

Claim 6 of application 17142082 is obvious over Claim 6 of patent 10884694 by reciting detecting an identifier in the second comment that corresponds to a third user; and in response to the detected identifier, sending the second comment text, second thumbnail image, and second visual specification to the third user.

Claim 7 of application 17142082 is obvious over Claim 7 of patent 10884694 by reciting detecting third user input from the third user to select the second thumbnail image; and in response to detecting the third user input: displaying a data visualization interface for the third user; generating a data visualization according to the second visual specification, including retrieving a third result set from the database according to the set of one or more queries; and displaying the data visualization in the data visualization user interface of the third user.



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, 12, and 15-16, 19 are rejected under AIA  35 U.S.C §103 as being unpatentable over Shimomura et al. (US 20170039320 A1, hereinafter Shimomura) in view of Ayyar et al. (US 20150269146 A1, hereinafter Ayyar).


As to independent claims 1, 8, and 15, Shimomura teaches a method of data visualization collaboration (paragraph [0009], a method and apparatus for logging information using a medical image display system, and also paragraph [0084], the log may be used to collaborate between individuals, such as, for example, for physicians, etc. these individuals may be at different locations), comprising: 
at computer having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors (Fig. 16, paragraph [0111], a computer display device 1600 with processor 1601 and memory 1630): 
displaying a data visualization user interface, including a comment pane, for a second user, the comment pane displaying a first comment, from a first user, the comment referring to a data visualization, wherein the first comment includes (i) first comment text, and (ii) a first thumbnail image of the data visualization (paragraph [0047], for a newly created log entry, when the user selects snapshot 111, the state of the display in display area 102 is captured for the log entry,  and the log entry allows the user to enter the comment associated with the snapshot, so the log entry is the first comment which includes snapshot and comment text, and also paragraph [0045], the user opened current study 401 is the data visualization, the first log entry is the first comment, the comment is display with snapshot thumbnail for a log entry); 
in response to detecting a first user input from the second user to select the first thumbnail image (paragraph [0051], another party viewing one of those logs at another location makes a change to the log they are viewing, wherein another party is the second user; paragraph [0042],  By selecting an entry in the log, any snapshot captured and associated with the log entries is displayed in the other display area used to display study contents; selecting an entry in the log is the first user input, any snapshot captured and associated with the log entries is displayed in the other display area used to display study contents, the selected entry includes the first thumbnail image): 
retrieving a result set from a database according to a set of one or more queries (paragraph [0042], By selecting an entry in the log, any snapshot captured and associated with the log entries is displayed in the other display area used to display study contents; selecting an entry is one query; paragraph [0046], this captured display state of the snapshot is stored with the log entry. In another embodiment, the reference or pointer to a memory location containing the display state is included in the log entry); 
generating the data visualization according to (ii) the result set (paragraph [0042], By selecting an entry in the log, any snapshot captured and associated with the log entries is displayed in the other display area used to display study contents. At that point, the display area showing the snapshot is interactive and the user may interact with the display content that had been previously captured in the same fashion as had been done previously); and 
displaying the data visualization in the data visualization user interface (paragraph [0042], By selecting an entry in the log, any snapshot captured and associated with the log entries is displayed in the other display area used to display study contents); 
receiving one or more user inputs from the second user modifying the displayed data visualization paragraph [0042], For example, a user performing image processing operations (e.g., panning, zooming, etc.) on the images displayed from the snapshot. Then the user can create more log entries from those interactions and those new log entries can be added to the log. The user operations is to further modify the new log); 
in response to receiving a second user input in the comment pane, from the second user, specifying second comment text for a second comment that refers to the modified data visualization (paragraph [0044], a first doctor reviews a study and creates log entries based on their review, thereby depicting the steps that he or she took to arrive at a particular conclusion, another physician would be able to reviews those same steps by reviewing the log entries and their associated notes and snapshots and determine whether they agree or disagree with the conclusion made by the other doctor, wherein the another physician is the second user; paragraph [0048], box 113 allows entry of text before the user clicks on the message button 112); 
 capturing a second thumbnail image of the modified data visualization (paragraph [0047, when the user selects snapshot 111, the state of the display in display area 102 is captured for the log entry, the user input is to select the snapshot button 111 to take a snapshot of the display area 102 which displays the modified data visualization); and 
transmitting the second comment text, the second thumbnail image to the first user (paragraph [0051], if another party viewing one of those logs at another location makes a change to the log they are viewing, the change gets propagated to the study so all viewers of the study get their log updated, so the second user’s log entry will be transmitted to the first user correspondingly).
Shimomura does not teach:
a data visualization generated according to a first visual specification,
generating the data visualization according to the visual specification,
saving a second visual specification that specifies parameters to build the modified data visualization from the result set,
the second visual specification of the modified data visualization.
Ayyar teaches:
a data visualization generated according to a first visual specification (paragraph [0009], Flattening the first snapshot into the first one-dimensional string comprises selecting a level, mapping a first node in the selected level to a first identifier, and adding the first identifier to the first one-dimensional string; the first one-dimensional string is the first visual specification),
generating the data visualization according to the visual specification (paragraph [0110], The active document snapshot 2210 is generated by the document flattening module 126 when the document flattening module 126 walks through the tree structure of the document at a later point in time, serializes or flattens the document, and stores the serialized or flattened document; the flattened document is the data visualization according to the specification),
saving a second visual specification that specifies parameters to build the modified data visualization from the result set (paragraph [0009], flattening the second snapshot into the second one-dimensional string comprises mapping a second node in the corresponding selected level of the second snapshot to the first identifier, based on a determination that the contents of the second node are the same as the contents of the first node, and adding the first identifier to the second one-dimensional string; paragraph [0116], the document comparison system 120 stores a second snapshot of the modified collaborative document, which reflects the results of the first edit),
the second visual specification of the modified data visualization (paragraph [0009], flattening the second snapshot into the second one-dimensional string comprises mapping a second node in the corresponding selected level of the second snapshot to the first identifier, based on a determination that the contents of the second node are the same as the contents of the first node, and adding the first identifier to the second one-dimensional string; the second one-dimensional string is the second visual specification).
Since Shimomura teaches a method of document data visualization collaboration, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Ayyar, as the prior arts are in the same application field of document collaboration, and Ayyar further teaches a data visualization storage with specification. By incorporating Ayyar into Shimomura would improve the integrity of Shimomura’s system by allowing to to compute deltas and generate a feed for display to a user (Ayyar, paragraph [0116]).

As to dependent claims 2, 9, and 16, the rejection of claim 1 is incorporated. Ayyar teaches the method of claim 1, wherein saving the second visual specification comprises: identifying a set of parameters that specify how to build the modified data visualization from the dataset (paragraph [0077], FIG. 10 includes a row-wise mapping 1000 and a column-wise mapping 1050. The row-wise mapping 1000 includes a set S1_HORIZONTAL 1002 representing the snapshot 800 and a set S2_HORIZONTAL 1004 representing the snapshot 850); and 
for each parameter of the set of parameters (paragraph [0116], At the decision block 2516, the document comparison module 124 determines if the subset in question is different from the corresponding subset of the first flattened snapshot): 
when the respective parameter matches a corresponding parameter in the first visual specification, not storing the respective parameter in the second visual specification (paragraph [0116], If the corresponding subset of the first flattened snapshot is not different from the subset in question of the second flattened snapshot, the method proceeds to step 2518, where the subset in question of the second flattened snapshot is discarded); and 
when the respective parameter does not match a corresponding respective parameter in the first visual specification, determining and storing a respective parameter difference in the second visual specification (paragraph [0117]-[0118], If, at decision block 2516, the document comparison system 120 determines that the subset in question of the second flattened snapshot is different from the corresponding subset of the first flattened snapshot, the method proceeds to decision block 2520; At step 2524, the document comparison module 124 stores the subset in question as a delta between the first and second snapshots).

As to dependent claims 5, 12, and 19, the rejection of claim 1 is incorporated. Ayyar teaches the method of claim 1, wherein the first visual specification and the second visual specification each contain a full set of parameters necessary for building a data visualization from a data set (paragraph [0077], FIG. 10 includes a row-wise mapping 1000 and a column-wise mapping 1050. The row-wise mapping 1000 includes a set S1_HORIZONTAL 1002 representing the snapshot 800 and a set S2_HORIZONTAL 1004 representing the snapshot 850).

Claims 3, 10, and 17 are rejected under AIA  35 U.S.C §103 as being unpatentable over Shimomura et al. (US 20170039320 A1, hereinafter Shimomura) in view of Ayyar et al. (US 20150269146 A1, hereinafter Ayyar) and in view of Beppu et al. (US 20100188936 A1, hereinafter Beppu).


As to dependent claims 3, 10, and 17, the rejection of claim 1 is incorporated. Shimomura teaches the method of claim 1, further comprising: the second user has access the dataset (paragraph [0044], another physician is the second user who reviews the first doctor review log entry).
Shimomura/Ayyar does not teach: 
prior to displaying the data visualization: 
determining whether the user has limited permission to access the dataset; 
in accordance with a determination that the user has limited permission to access the dataset, aborting the display of the data visualization; and 
in accordance with a determination that the user has unlimited permission to access the dataset, displaying the data visualization.
Beppu teaches:
prior to displaying the data visualization (paragraph [0026], whether access to that content is permitted or not before obtaining the content for the thumbnail image):
determining whether the user has limited permission to access the result set (paragraph [0026], the access permission is checked to determine whether to output content corresponds to the thumbnail image); 
in accordance with a determination that the user has limited permission to access the result set, aborting the display of the data visualization (paragraph [0026], when it is determined in the determination step that access to the content of interest is not permitted, not to output the content on the display device); and 
in accordance with a determination that the user has unlimited permission to access the result set, displaying the data visualization (paragraph [0026], a content output step of obtaining the content of interest from the server and outputting the content on the display device when it is determined in the determination step that access to the content of interest is permitted, the displayed output content is the data visualization).
Since Shimomura/Ayyar teaches a method of graphic data multiple users collaboration, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate prior to displaying the data visualization: determining whether the user has limited permission to access the result set; in accordance with a determination that the user has limited permission to access the result set, aborting the display of the data visualization; and in accordance with a determination that the user has unlimited permission to access the result set, displaying the data visualization, as taught by Beppu as the prior arts are from the same application field of user interface data visualization. By incorporating Beppu into Shimomura/Ayyar would expand the utility of Shimomura/Ayyar’s system by allowing outputting the content on the display device when it is determined in the determination step that access to the content of interest is permitted (paragraph [0026]).

Claims 4, 11, and 18 are rejected under AIA  35 U.S.C §103 as being unpatentable over Shimomura et al. (US 20170039320 A1, hereinafter Shimomura) in view of Ayyar et al. (US 20150269146 A1, hereinafter Ayyar) and in view of Lavine et al. (US 20060139371 A1, hereinafter Lavine).

As to dependent claims 4, 11, and 18, the rejection of claim 1 is incorporated. Shimomura teaches the method of claim 1, displaying the data visualization for the first user, and displaying the data visualization for the second user (Fig. 1, the displayed log entries for users).
Shimomura/Ayyar does not teach: 
the visual specification further includes display parameters of the display, and displaying the data visualization includes resizing the data visualization according to display parameters of the display at the computer.
Lavine teaches:
the visual specification further includes display parameters of the display (paragraph [0028], the size and aspect ratio of the display screen 106 of the device 104 are the display parameters and the visual specification), and
displaying the data visualization includes resizing the data visualization according to display parameters of the display at the computer (paragraph [0028], the size and aspect ratio of the display screen 106 of the device 104 are the display parameters, and paragraph [0032], the resized image 212 is displayed on the device 106b).
Since Shimomura/Ortiz teaches a method of graphic data multiple users collaboration, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visual specification further includes display parameters of the display, and displaying the data visualization includes resizing the data visualization according to display parameters of the display at the computer, as taught by Lavine, as the prior arts are from the same application field of user interface display. By incorporating Lavine into Shimomura/Ayyar would expand the utility of Shimomura/Ayyar’s system by allowing a source image to be resized, cropped, or both, to be adapted for display on a display device while preserving an area of interest (paragraph [0033]).

Claims 6-7, 13-14, and 20 are rejected under AIA  35 U.S.C §103 as being unpatentable over Shimomura et al. (US 20170039320 A1, hereinafter Shimomura) in view of Ayyar et al. (US 20150269146 A1, hereinafter Ayyar) and in view of Beausoleil et al. (US 20160285797 A1, hereinafter Beausoleil).

As to dependent claims 6, 13, and 20, the rejection of claim 1 is incorporated. Shimomura teaches the method of claim 1, further comprising: the second comment text, (paragraph [0048, text written into box 113 is the comment text), second thumbnail image, (Fig. 1, one log entries in area 103 has comment text and a thumbnail image representing the enlarged image), and second visual specification (paragraph [0046], the reference or pointer to a memory location containing the display state is included in the log entry, the reference or pointer to a memory location is the parameters to build the data visualization, which is a location of data source).
Shimomura/Ayyar does not teach:
detecting an identifier in the comment that corresponds to a third user; and 
in response to the detected identifier, sending the comment to the third user.
	Beausoleil teaches:
detecting an identifier in the comment that corresponds to a third user; and in response to the detected identifier, sending the comment to the third user (paragraph [0124], the mentioned external user in a workspace message (comment) is the identifier of a third user, the chat message is then sent to the external user accordingly, the external user’s email account is accessed when the external user is found).
Since Shimomura/Ayyar teaches a method of graphic data multiple users collaboration, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting an identifier in the comment that corresponds to a third user, and in response to the detected identifier, sending the comment to the third user, as taught by Beausoleil, as the prior arts are from the same application field of user interface of comment sharing among multiple users. By incorporating Beausoleil into Shimomura/Ayyar would expand the utiliity of Shimomura/Ayyar’s system by allowing the external user can access the content even though the external user is not a member of the workspace (paragraph [0124]).

As to dependent claims 7, and 14, the rejection of claim 6 is incorporated. Shimomura teaches the method of claim 6, further comprising: 
detecting third user input from the third user to select the second thumbnail image (paragraph [0044], a second doctor reviews a study and creates log entries based on their review, thereby depicting the steps that he or she took to arrive at a particular conclusion, another physician would be able to reviews those same steps by reviewing the log entries and their associated notes and snapshots and determine whether they agree or disagree with the conclusion made by the other doctor, wherein the another physician is the third user); and 
in response to the detecting the third user input (paragraph [0042], by selecting an entry in the log, any snapshot captured and associated with the log entries is displayed in the other display area used to display study contents, Fig. 1 is the data visualization interface): 
displaying a data visualization interface for the third user (Fig. 1 is the data visualization interface, paragraph [0044], any individual accessing the study viewing the log entries could be the third user); 
generating a data visualization according to the second visual specification, including retrieving a third data set from the database according to the set of one or more queries (paragraph [0042], the log entries may include information that indicates the entry from which the new log entry is followed, so the user is allowed to continue their thinking process from that point into the log when they selected an entry, the third data set is snapshot by the second user incorporating the first and second users’ modification based on the selected study); and 
displaying the data visualization in the data visualization user interface of the third user (Fig. 1, paragraph [0042], by selecting an entry in the log, any snapshot captured and associated with the log entries is displayed in the other display area used to display study contents).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143     

/BEAU D SPRATT/Primary Examiner, Art Unit 2143